I
               Case 2:16-cv-00454-BSJ Document 42 Filed 11/29/18 Page 1 of 2
                                                                             FILED
                                                                      2018 NOV 29 AM 10:17
    Cameron Platt (Bar No. 16548)                                           CLERK
                                                                      U.S. DISTRICT COURT
    STRINDBERG & SCHOLNICK, LLC
    675 East 2100 South, Suite 350
    Salt Lake City, Utah 84106
    (t) 801.359.4169
    (f) 801.359.4313
    cameron@utahjobjustice.com

    Attorney for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF UTAH CENTRAL DIVISION

     ALBERTO PEREZ,

           Plaintiff,
                                                            JUDGMENT
     vs.
                                                     Civil No. 2:16-CV-454-BSJ
     RUPINDER DHILLON d/b/a
     BA YMONT INN AND SUITES,                            Judge B1uce Jenkins

           Defendant.


           The Defendant, Rupinder Dhillon d/b/a Baymont Inn and Suites, having

    failed to plead or otherwise defend in this action, and default having been entered,

    and based on testimony provided in support of the instant judgment, it is hereby

    ORDERED, ADJUDGED, and DECREED that judgment is entered in favor of

    Alberto Perez, and against Rupinder Dhillon d/b/a Baymont Inn and Suites, as

    follows:

           ~      Damages under the Fair Labor Standards Act in the amount of

                  $8,252.00;
(
               Case 2:16-cv-00454-BSJ Document 42 Filed 11/29/18 Page 2 of 2



                  Damages under Title VII of the Civil Rights Act and§ 1981 in the

                  amount of $12,534.00 for lost back pay and benefits;

           ~      Plaintiffs costs in the amount of$69.09 for service of process fees;

           ~      Pre-judgment interest in the amount of$4,660.00;

           ~      Post judgment interest at the rate of 2.67%; and

           ~      Attorney's fees in the amount of$10,787.75.

    In sum, the Court grants Judgment to Plaintiff in the amount of $36,302.84.
                                 -/Pt
           DATED this     J.'i    day ofNovember, 2(218.
                                                   /




    B:\CurrentClientsUT\Perez, Alberto\Pleadings\2018.11.28 Proposed Judgment.docx
